Exhibit 10.1

 

Execution Version

 

STOCKHOLDER’S AGREEMENT

 

by and between

 

FORESTAR GROUP INC.

 

and

 

D.R. HORTON, INC.

 

DATED AS OF JUNE 29, 2017

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I DEFINITIONS

1

 

 

 

Section 1.1

Definitions

1

Section 1.2

Other Definitional Provisions

7

 

 

 

ARTICLE II REPRESENTATIONS AND WARRANTIES

8

 

 

 

Section 2.1

Representations and Warranties of the Company

8

Section 2.2

Representations and Warranties of the Stockholder

9

 

 

 

ARTICLE III CORPORATE GOVERNANCE

10

 

 

 

Section 3.1

Initial Board Representation

10

Section 3.2

Continued Board Representation

10

Section 3.3

Committees

12

Section 3.4

Specified Actions

13

Section 3.5

Organizational Documents Actions

15

Section 3.6

Certain Transactions

15

Section 3.7

Information

16

 

 

 

ARTICLE IV TRANSFERS OF COMMON STOCK

17

 

 

 

Section 4.1

Certain Dispositions

17

Section 4.2

Standstill

17

Section 4.3

Buyout Transaction

18

 

 

 

ARTICLE V REGISTRATION RIGHTS

18

 

 

 

Section 5.1

Shelf Registration

18

Section 5.2

Demand Registration

18

Section 5.3

Registration Obligations

19

Section 5.4

Piggy-Back Registration

20

Section 5.5

Cutbacks

20

Section 5.6

Termination of Registration Obligation

21

Section 5.7

Registration Procedures

21

Section 5.8

Registration Expenses

26

Section 5.9

Indemnification; Contribution

27

Section 5.10

Indemnification Procedures

29

Section 5.11

Lock-Up Period Transferees

30

 

 

 

ARTICLE VI PRE-EMPTIVE RIGHTS

30

 

 

 

Section 6.1

Pre-Emptive Rights

30

 

i

--------------------------------------------------------------------------------


 

ARTICLE VII WAIVER OF CORPORATE OPPORTUNITIES

31

 

 

 

Section 7.1

Waiver of Corporate Opportunities

31

 

 

 

ARTICLE VIII MISCELLANEOUS

31

 

 

 

Section 8.1

Injunctive Relief

31

Section 8.2

Assignment

32

Section 8.3

Amendments; Waiver

32

Section 8.4

Notices

32

Section 8.5

Governing Law; Jurisdiction; Forum; Waiver of Trial by Jury

33

Section 8.6

Interpretation

34

Section 8.7

Entire Agreement; No Other Representations

34

Section 8.8

No Third-Party Beneficiaries

34

Section 8.9

Term and Termination

34

Section 8.10

Severability

34

Section 8.11

Counterparts

35

 

ii

--------------------------------------------------------------------------------

 


 

STOCKHOLDER’S AGREEMENT, dated as of June 29, 2017 (this “Agreement”), by and
between D.R. HORTON, INC., a Delaware corporation (the “Stockholder”), and
FORESTAR GROUP INC., a Delaware corporation (the “Company”).  Capitalized terms
used herein and not otherwise defined shall have the respective meanings
assigned to such terms in that certain Merger Agreement, of even date herewith
(the “Merger Agreement”), by and between the Stockholder, the Company, and Force
Merger Sub, Inc.

 

W I T N E S S E T H:

 

WHEREAS, concurrently with the execution of this Agreement, the Company and the
Stockholder have entered into the Merger Agreement, pursuant to which, among
other things, the Stockholder will acquire from the Company shares of common
stock, par value $1.00 per share, of the Company (the “Common Stock”), all upon
the terms and subject to the conditions set forth therein; and

 

WHEREAS, the Company and the Stockholder desire to establish in this Agreement
certain rights and obligations in respect of the Common Stock to be acquired by
the Stockholder pursuant to the Merger Agreement and related matters concerning
the Stockholder’s relationship with and investment in the Company.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto, intending to
be legally bound, hereby agree as follows:

 

ARTICLE I

 

DEFINITIONS

 

Section 1.1                                    Definitions.  As used in this
Agreement, the following terms shall have the meanings indicated below:

 

“Affiliate” shall mean with respect to any Person, a Person that directly or
indirectly through one or more intermediaries, Controls, is Controlled by, or is
under common Control with such Person, provided that for purposes of this
Agreement, the Stockholder shall not be deemed to be an Affiliate of the Company
and vice versa.

 

“Affiliated Directors” shall mean the Directors who are also concurrently
managers, officers, directors or employees of the Stockholder or its
Subsidiaries.

 

“Agreement” shall have the meaning set forth in the Preamble.

 

“Beneficially Own” shall mean, with respect to any securities, (i) having
“beneficial ownership” of such securities for purposes of Rule 13d-3 or 13d-5
under the Exchange Act (or any successor statute or regulation), (ii) having the
right to become the Beneficial Owner of such securities (whether such right is
exercisable immediately or only after the passage of time or the occurrence of
conditions) pursuant to any agreement, arrangement or understanding, or upon the
exercise of conversion rights, exchange rights, rights, warrants or options, or
otherwise, or

 

--------------------------------------------------------------------------------


 

(iii) having an exercise or conversion privilege or a settlement payment or
mechanism with respect to any option, warrant, convertible security, stock
appreciation right, swap agreement or other security, contract right or
derivative position, whether or not currently exercisable, at a price related to
the value of the securities for which Beneficial Ownership is being determined
or a value determined in whole or part with reference to, or derived in whole or
in part from, the value of the securities for which Beneficial Ownership is
being determined that increases in value as the value of the securities for
which Beneficial Ownership is being determined increases or that provides to the
holder an opportunity, directly or indirectly, to profit or share in any profit
derived from any increase in the value of the securities for which Beneficial
Ownership is being determined (excluding any interests, rights, options or other
securities set forth in Rule 16a-1(c)(1)-(5) or (7) promulgated pursuant to the
Exchange Act).

 

“Blackout Period” shall have the meaning set forth in Section 5.3(b).

 

“Board” shall mean, as of any date, the Board of Directors of the Company on
such date.

 

“Business Day” shall mean any day other than a Saturday, a Sunday, a federal
holiday or a day on which banks in the City of New York are authorized or
obligated by law to close.

 

“Capital Expenditure” shall mean a capital expenditure made or incurred by the
Company or any of its Subsidiaries, including property acquisitions and the
incurrence of any asset-level or secured Indebtedness; provided, that, in the
case of an acquisition of land for a development of residential lots, the dollar
amount of such Capital Expenditure shall be deemed to include the purchase price
of such development, plus the total expected development costs required (i) to
prepare the initial phase of lots for the construction of homes, in the case of
a development to be conducted in phases, or (ii) to prepare the land for the
construction of homes, in the case of a development not to be conducted in
phases.

 

“Chosen Courts” shall have the meaning set forth in Section 8.5.

 

“Claim Notice” shall have the meaning set forth in Section 5.10(a).

 

“Claims” shall have the meaning set forth in Section 5.9(a).

 

“Common Stock” shall have the meaning set forth in the Recitals.

 

“Company” shall have the meaning set forth in the Preamble.

 

“Company Group” shall mean the Company, each Subsidiary of the Company and each
other Person that is Controlled either directly or indirectly by the Company.

 

“Company Information” shall have the meaning set forth in Section 3.7(b).

 

“Control” shall mean the possession, direct or indirect, of the power to direct,
or cause the direction of, the management and policies of a Person, whether
through the ownership of voting securities, voting equity, limited liability
company interests, general partner interests, or voting interests, by contract
or otherwise.

 

2

--------------------------------------------------------------------------------


 

“Convertible Senior Notes” shall mean the 3.75% Convertible Senior Notes due
2020 issued under the First Supplemental Indenture.

 

“Corporate Opportunities Group” shall have the meaning set forth in
Section 7.1(a).

 

“Demand Registration Statement” shall have the meaning set forth in Section 5.2.

 

“Demand Request” shall have the meaning set forth in Section 5.2.

 

“Director” shall mean any member of the Board.

 

“EDGAR” shall have the meaning set forth in Section 5.7(a)(ii).

 

“Effective Period” shall have the meaning set forth in Section 5.7(a)(iii).

 

“Effective Time” shall have the meaning set forth in the Merger Agreement.

 

“Encumbrance” shall mean any lien, pledge, charge, claim, encumbrance,
hypothecation, security interest, option, lease, license, mortgage, easement or
other restriction or third-party right of any kind, including any right of first
refusal, tag-along or drag-along right or restriction on voting, transferring,
lending, disposing or assigning, in each case other than pursuant to this
Agreement.

 

“Equity Issuance” shall mean any issuance, sale or placement of any Common Stock
or other capital stock of the Company or any of its Subsidiaries, and any
issuance, sale or placement of any other securities, including notes, debentures
or other Indebtedness, of the Company or any of its Subsidiaries that are
convertible or exchangeable into, or exercisable for, Common Stock or other
capital stock of the Company or any of its subsidiaries, other than securities
issued (i) pursuant to an option plan, equity plan, employment agreement,
compensation or similar arrangement or otherwise to managers, officers,
directors, employees or consultants of the Company or any of its Subsidiaries,
provided, that any of the foregoing such plans, agreements and arrangements are
approved by the Board (or a duly authorized committee thereof), (ii) in
connection with any stock split or stock dividend (including dividends on
preferred stock whether in the form of shares of Common Stock or preferred
stock) paid on a proportionate basis to all holders of the affected class of
capital stock or recapitalization approved by the Board, (iii) as consideration
in any direct or indirect acquisition (of stock or assets) or business
combination by the Company or any of its Subsidiaries whether by merger, asset
purchase, stock purchase or other reorganization and (iv) in connection with the
issuance of Common Stock upon conversion of the Company’s or any of its
Subsidiaries’ notes, debentures or other Indebtedness (whether or not existing
on the date hereof) in accordance with the terms of such notes, debentures or
other Indebtedness.

 

“Equity Issuance Price” shall mean, with respect to any Equity Issuance, the
same price per share offered to other investors in such Equity Issuance;
provided that if such Equity Issuance is an underwritten public offering, such
price shall be the price offered to the public in such underwritten offering,
net of any underwriters’ discounts or commissions applicable to such publicly
offered shares.

 

3

--------------------------------------------------------------------------------


 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

 

“First Supplemental Indenture” shall mean the First Supplemental Indenture,
dated as of February 26, 2013, between the Company and U.S. Bank National
Association, as trustee.

 

“Indebtedness” shall mean, with respect to any Person, (a) all indebtedness for
money borrowed and any obligations evidenced by bonds, debentures, notes or
similar debt instruments; (b) all liabilities secured by any mortgage, deed of
trust, deed to secure debt, pledge, security interest, lien, charge or other
encumbrance existing on property owned or acquired subject thereto, whether or
not the liability secured thereby shall have been assumed; (c) all guarantees,
endorsements and other contingent obligations whether direct or indirect in
respect of indebtedness of others, including any obligation to supply funds to
or in any manner to invest directly or indirectly in a Person, to purchase
indebtedness, or to assure the owner of indebtedness against loss through an
agreement to purchase goods, supplies or services for the purpose of enabling
the debtor to make payment of the indebtedness held by such owner, through
indemnity or otherwise, and the obligation to reimburse the issuer in respect of
any letter of credit; (d) any obligation as a lessee or obligor under a
capitalized lease; (e) all reimbursement obligations with respect to letters of
credit or similar instruments issued by a Person; and (f) all indebtedness,
obligations or other liabilities under or with respect to (i) interest rate
swap, collar, cap or similar agreements providing interest rate protection and
(ii) foreign currency exchange agreements.

 

“Indemnifying Party” shall have the meaning set forth in Section 5.10(a).

 

“Independent Directors” shall mean any Directors to be considered “independent”
under the rules of the SEC, the NYSE and any other or additional exchange on
which the securities of the Company are listed, including for purposes of
Rule 10A-3 promulgated under the Exchange Act (or any successor rule thereto).

 

“Investment Committee” shall have the meaning set forth in Section 3.3(b)(i).

 

“Investment Committee Approval Transaction” shall have the meaning set forth in
Section 3.3(b)(i).

 

“Investment Decision” shall have the meaning set forth in Section 3.3(b)(i).

 

“Legacy Director” shall have the meaning set forth in Section 3.2(a).

 

“Lock-Up Period” shall mean the fifteen-month period commencing at the Effective
Time.

 

“Lock-Up Period Transferee” shall have the meaning set forth in Section 4.1.

 

“Master Supply Agreement” shall mean the Master Supply Agreement, of even date
herewith, by and between the Company and the Stockholder.

 

“Maximum Number” shall have the meaning set forth in Section 5.5.

 

4

--------------------------------------------------------------------------------


 

“Merger Agreement” shall have the meaning set forth in the Preamble.

 

“Minority Common Stock” shall mean shares of Common Stock not Beneficially Owned
by a member of the Stockholder Group.

 

“Nominating and Governance Committee” shall mean the Nominating and Governance
Committee of the Board (or another committee of the Board performing
substantially similar functions as the Nominating and Governance Committee of
the Board as performed as of immediately prior to the Effective Time).

 

“Non-Stockholder Designees” shall have the meaning set forth in Section 3.2(b).

 

“NYSE” shall mean the New York Stock Exchange.

 

“Organizational Documents” shall mean, with respect to any Person, such Person’s
articles or certificate of association, incorporation, formation or
organization, by-laws, limited liability company agreement, partnership
agreement or other constituent document or documents, each in its currently
effective form as amended from time to time.

 

“Other Holder” shall have the meaning set forth in Section 5.5.

 

“Person” shall mean any individual, corporation (including not-for-profit),
general or limited partnership, limited liability company, joint venture,
estate, trust, association, organization, governmental entity or other entity of
any kind or nature.

 

“Piggy-Back Registration” shall have the meaning set forth in Section 5.4.

 

“Piggy-Back Request” shall have the meaning set forth in Section 5.4.

 

“Piggy-Back Securities” shall have the meaning set forth in Section 5.4.

 

“Pro Rata Portion” shall mean, with respect to the Stockholder and its
Subsidiaries at a given time and with respect to a given Equity Issuance, a
number of shares of Common Stock, other capital stock or other securities of the
Company to be issued, sold or placed in the Equity Issuance equal to the product
of (a) the number of shares of Common Stock, other capital stock or other
securities proposed to be issued, sold or placed in the Equity Issuance,
multiplied by (b) a fraction, the numerator of which is the aggregate number of
Purchaser Shares immediately prior to the Equity Issuance, and the denominator
of which is the aggregate number of shares of Common Stock outstanding
immediately prior to the Equity Issuance, in each case calculated on a fully
diluted basis.

 

“Purchaser Shares” shall mean the shares of Common Stock Beneficially Owned, as
of the date of determination, by the Stockholder and its Subsidiaries and any
other securities issued in respect thereof or into which such shares of Common
Stock shall be converted or exchanged in connection with stock dividends or
distributions, combinations or any similar recapitalizations on or after the
date hereof.

 

5

--------------------------------------------------------------------------------


 

“Registrable Securities” shall mean, at any time, the shares of Common Stock
initially acquired by the Stockholder and its Subsidiaries pursuant to the
Merger Agreement, any additional shares of Common Stock acquired by the
Stockholders or its Subsidiaries pursuant to Section 6.1 of this Agreement, and,
in each case, any other securities issued in respect thereof or into which such
shares of Common Stock shall be converted or exchanged in connection with stock
dividends or distributions, combinations or any similar recapitalizations on or
after the date hereof, provided that, as to any particular Registrable
Securities, such securities shall cease to be Registrable Securities when such
securities (i) have been sold or distributed in an Underwritten Offering,
(ii) are sold pursuant to Rule 144 or an effective registration statement and
the restrictive legends are removed, (iii) may be freely sold under Rule 144
without regard to volume or manner of sale restrictions, or (iv) are no longer
outstanding, and provided further, that no request for the registration of
Registrable Securities may be made for a security that is not registered as a
class under Section 12 of the Exchange Act.

 

“Registration Expenses” shall have the meaning set forth in Section 5.8.

 

“Related Party Transaction” shall mean any transaction between any member of the
Company Group, on one hand, and any member of the Stockholder Group, on the
other hand.

 

“Representatives” shall have the meaning set forth in Section 3.7(b).

 

“Rule 144” shall mean Rule 144 promulgated under the Securities Act or any
similar rule or regulation hereafter adopted by the SEC having substantially the
same effect as such rule.

 

“S-3 Eligible” shall have the meaning set forth in Section 5.1.

 

“SEC” shall mean the United States Securities and Exchange Commission.

 

“Securities Act” shall mean the Securities Act of 1933, as amended.

 

“Stockholder” shall have the meaning set forth in the Preamble.

 

“Stockholder Designees” shall have the meaning set forth in Section 3.2(b).

 

“Stockholder Group” shall mean the Stockholder and each Person (other than any
member of the Company Group) that is an Affiliate of the Stockholder.

 

“Subsidiary” shall mean, with respect to any Person, any entity, whether
incorporated or unincorporated, of which (i) voting power to elect a majority of
the board of directors, management committee or others performing similar
functions with respect to such other Person is held by the first mentioned
Person and/or by any one or more of its Subsidiaries, (ii) a general partnership
interest is held by such first mentioned Person and/or by any one or more of its
Subsidiaries (excluding partnerships where such first mentioned Person (A) does
not Beneficially Own a majority of the general partnership interests or voting
interests and (B) does not otherwise Control such entity, directly or
indirectly, by contract, arrangement or otherwise), or (iii) at least 50% of the
equity interests of such other Person is, directly or indirectly, owned or
Controlled by such first mentioned Person and/or by any one or more of its
Subsidiaries.

 

6

--------------------------------------------------------------------------------


 

“Takedown Prospectus Supplement” shall have the meaning set forth in
Section 5.1.

 

“Takedown Request” shall have the meaning set forth in Section 5.1.

 

“Total Debt” shall mean an amount equal to the sum of all liability balances
classified as “Debt” on the Company’s most recent monthly consolidated balance
sheet.

 

“Total Equity” shall mean an amount equal to the balance of “Total Equity” on
the Company’s most recent monthly consolidated balance sheet.

 

“Total Leverage Ratio” shall mean an amount equal to the quotient of (i) Total
Debt, divided by (ii) the sum of Total Debt and Total Equity.

 

“Transfer” shall mean any direct or indirect sale, transfer, assignment, pledge,
hypothecation, mortgage, license, gift, creation of a security interest in or
lien on, placement in trust (voting or otherwise), encumbrance or other
disposition to any Person, including those by way of spin-off (such as through a
dividend), hedging or derivative transactions or otherwise.

 

“Underwritten Offering” shall have the meaning set forth in Section 5.1.

 

“Votes” shall mean the number of votes entitled to be cast generally in the
election of Directors.

 

“Voting Percentage” of a Person shall mean, as of the date of determination, the
ratio, expressed as a percentage, of (i) the Votes entitled to be cast by the
holders of the Voting Securities Beneficially Owned by such Person to (ii) the
aggregate Votes entitled to be cast by all holders of the then-outstanding
Voting Securities.  For purposes of this Agreement, the Stockholder’s Voting
Percentage shall include the cumulative number of Votes entitled to be cast by
the holders of the Voting Securities Beneficially Owned by the Stockholder and
its Subsidiaries.

 

“Voting Securities” shall mean, together, (i) the Common Stock and (ii) any
class of capital stock or other securities of the Company other than the Common
Stock that are entitled to vote generally in the election of Directors.

 

Section 1.2                                    Other Definitional Provisions. 
Unless the express context otherwise requires:

 

(a)                                 the words “hereof”, “herein”, and
“hereunder” and words of similar import, when used in this Agreement, shall
refer to this Agreement as a whole and not to any particular provision of this
Agreement;

 

(b)                                 the words “date hereof”, when used in this
Agreement, shall refer to the date set forth in the Preamble;

 

(c)                                  the terms defined in the singular have a
comparable meaning when used in the plural, and vice versa;

 

7

--------------------------------------------------------------------------------


 

(d)                                 the terms defined in the present tense have
a comparable meaning when used in the past tense, and vice versa;

 

(e)                                  any references herein to “Dollars” and “$”
are to United States Dollars;

 

(f)                                   any references herein to a specific
Section, Schedule, Annex or Exhibit shall refer, respectively, to Sections,
Schedules, Annexes or Exhibits of this Agreement;

 

(g)                                  wherever the word “include”, “includes”, or
“including” is used in this Agreement, it shall be deemed to be followed by the
words “without limitation”;

 

(h)                                 the word “will” shall be construed to have
the same meaning and effect as the word “shall”;

 

(i)                                     references herein to any gender includes
each other gender; and

 

(j)                                    the word “or” shall not be exclusive.

 

ARTICLE II

 

REPRESENTATIONS AND WARRANTIES

 

Section 2.1                                    Representations and Warranties of
the Company.  The Company represents and warrants to the Stockholder that, as of
the date hereof:

 

(a)                                 The Company is a corporation duly organized,
validly existing and in good standing under the laws of the State of Delaware.

 

(b)                                 The Company has all requisite power and
authority and has taken all action necessary in order to execute and deliver
this Agreement and to perform its obligations hereunder.  The execution and
delivery by the Company of this Agreement and the performance of its obligations
hereunder have been duly authorized by all necessary action of the Company. 
This Agreement has been duly executed and delivered by the Company and, assuming
the due authorization, execution and delivery of this Agreement by the
Stockholder, constitutes the legal, valid and binding obligation of the Company,
enforceable against the Company in accordance with its terms, except as limited
by applicable bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium and similar laws affecting the enforcement of creditors’ rights
generally or, as to enforceability, by general equitable principles.

 

(c)                                  The execution and delivery of this
Agreement by the Company and the performance of its obligations hereunder will
not constitute or result in (i) a breach or violation of, or a default under,
the Organizational Documents of the Company or any Subsidiary of the Company,
(ii) a breach or violation of, a termination (or right of termination) or
default under, the creation or acceleration of any obligations under, or the
creation of an Encumbrance on any of the assets of the Company or any Subsidiary
of the Company (with or without notice, lapse of time or both) pursuant to, any
agreement, lease, license, contract, note, mortgage, indenture, arrangement or
other obligation binding upon the Company or any Subsidiary of the Company, or
(iii) conflict with, breach or violate any law applicable to the Company or by
which its

 

8

--------------------------------------------------------------------------------


 

properties are bound or affected, except, in the case of clause (ii) or
(iii) above, for any breach, violation, termination, default, creation or
acceleration that would not, individually or in the aggregate, reasonably be
likely to impair in any material respect the ability of the Company or any
Subsidiary of the Company to perform its obligations under this Agreement.

 

(d)                                 The Company is eligible to register the
Registrable Securities for resale by the Stockholder on a registration statement
on Form S-3 under the Securities Act.  The Company is subject to the reporting
requirements of the Exchange Act.

 

Section 2.2                                    Representations and Warranties of
the Stockholder.  The Stockholder represents and warrants to the Company that,
as of the date hereof:

 

(a)                                 The Stockholder is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Delaware.

 

(b)                                 The Stockholder has all requisite power and
authority to execute and deliver this Agreement and to perform its obligations
hereunder.  The execution and delivery by the Stockholder of this Agreement and
the performance of its obligations hereunder have been duly authorized by all
necessary action of the Stockholder.  This Agreement has been duly executed and
delivered by the Stockholder and, assuming the due authorization, execution and
delivery of this Agreement by the Company, constitutes the legal, valid and
binding obligation of the Stockholder, enforceable against the Stockholder in
accordance with its terms, except as limited by applicable bankruptcy,
insolvency, fraudulent transfer, reorganization, moratorium and similar laws
affecting the enforcement of creditors’ rights generally or, as to
enforceability, by general equitable principles.

 

(c)                                  The execution and delivery of this
Agreement by the Stockholder and the performance of its obligations hereunder
will not constitute or result in (i) a breach or violation of, or a default
under, the Organizational Documents of the Stockholder or any Subsidiary of the
Stockholder, (ii) a breach or violation of, a termination (or right of
termination) or default under, the creation or acceleration of any obligations
under, or the creation of an Encumbrance on any of the assets of the Stockholder
or any Subsidiary of the Stockholder (with or without notice, lapse of time or
both) pursuant to, any agreement, lease, license, contract, note, mortgage,
indenture, arrangement or other obligation binding upon the Stockholder or any
Subsidiary of the Stockholder, or (iii) conflict with, breach or violate any law
applicable to the Stockholder or by which its properties are bound or affected,
except, in the case of clause (ii) or (iii) above, for any breach, violation,
termination, default, creation or acceleration that would not, individually or
in the aggregate, reasonably be likely to impair in any material respect the
ability of the Stockholder or any Subsidiary of the Stockholder to perform its
obligations under this Agreement.

 

9

--------------------------------------------------------------------------------


 

ARTICLE III

 

CORPORATE GOVERNANCE

 

Section 3.1                                    Initial Board Representation.

 

(a)                                 Initial Board.  In accordance with the
Merger Agreement, as of immediately following the Effective Time, the Board
shall initially have five Directors, comprised of four individuals designated by
the Stockholder (which shall include the Executive Chairman of the Company and
at least two Independent Directors) and one individual from the current Company
board of directors designated by mutual agreement of the Company and the
Stockholder prior to the Effective Time, with the Stockholder’s agreement not to
be unreasonably withheld (the “Legacy Director”).  During the Lock-Up Period,
the Board shall have five Directors, comprised of four individuals designated by
the Stockholder (which shall include the Executive Chairman and at least two
Independent Directors) and the Legacy Director (or his replacement).

 

(b)                                 Independent Directors.  As of immediately
following the Effective Time, the Company shall have no less than three
Independent Directors.  At all times thereafter, the Company and the Stockholder
shall use their reasonable best efforts to cause at least three of the Directors
to be considered Independent Directors.

 

Section 3.2                                    Continued Board Representation. 
At all times when the Stockholder’s Voting Percentage is 20% or more:

 

(a)                                 The Board shall have five Directors unless
otherwise agreed in writing between the Company (as approved by a majority of
the Independent Directors) and the Stockholder.

 

(b)                                 The Stockholder shall have the right to
designate a number of individuals to the Board (“Stockholder Designees”) equal
to the Stockholder’s Voting Percentage multiplied by the total number of
Directors that the Company would have if there were no vacancies, rounded up to
the nearest whole number (and in any event not less than one), and the Company
and the Stockholder shall use their reasonable best efforts to cause such
Stockholder Designees to be appointed or elected to the Board.  The Nominating
and Governance Committee shall have the right to designate the remaining number
of individuals (and in any event not less than one) to the Board (the
“Non-Stockholder Designees”), and the Company and the Stockholder shall use
their reasonable best efforts to cause such Non-Stockholder Designees to be
appointed or elected to the Board and to cause the Legacy Director to be
nominated as a Non-Stockholder Designee at the Company’s annual meeting to be
held in 2018.  Neither the Board nor any committee thereof shall designate an
individual as a nominee for election or appointment to the Board until the
Stockholder has been afforded the opportunity to exercise its rights to appoint
the Stockholder Designees in accordance with the terms of this Agreement.  The
Stockholder shall have the right to designate the Executive Chairman of the
Company.

 

(c)                                  With respect to each meeting of the
stockholders of the Company at which Directors are to be elected, the Company
shall provide the Stockholder with notice of such meeting not less than 120 days
prior to the date thereof, and the Stockholder shall provide the Company with
written notice of the names (together with all other information requested by
the Company pursuant to Section 3.2(d)) of the Stockholder Designees to be
nominated for election at such meeting not more than 60 days following the
delivery of such notice.  If any Stockholder Designee is not qualified,
available or eligible to stand for election, then the Stockholder may name an
acceptable and available replacement Stockholder Designee and any such
Stockholder

 

10

--------------------------------------------------------------------------------


 

Designee will be included as a nominee for election at such meeting if written
notice of the name of such Stockholder Designee is provided to the Company
within a reasonable period of time prior to the mailing of the proxy statement
for such meeting.  The Company shall cause the Stockholder Designees to be
included in the slate of Directors approved and recommended by the Board for
election at such meeting and shall use its reasonable best efforts to cause the
election of each such Stockholder Designee, including soliciting proxies in
favor of the election of such Stockholder Designees at such meeting.

 

(d)                                 Each Stockholder Designee shall not be
prohibited or disqualified from serving as a Director pursuant to any rule or
regulation of the SEC, the NYSE or any other or additional exchange on which
securities of the Company are listed or by applicable law.  The Stockholder
shall, and shall cause the Stockholder Designees to, timely provide the Company
with accurate and complete information relating to the Stockholder and the
Stockholder Designees that may be required to be disclosed by the Company under
the Securities Act or the Exchange Act, including such information required to
be furnished by the Company with respect to the Stockholder Designees in a proxy
statement pursuant to Rule 14a-101 promulgated under the Exchange Act.  In
addition, at the Company’s request, the Stockholder shall cause the Stockholder
Designees to complete and execute the Company’s director and officer
questionnaire prior to being elected to the Board or standing for reelection at
an annual meeting of stockholders or at such other time as may be reasonably
requested by the Company.

 

(e)                                  The Stockholder shall, and shall cause each
member of the Stockholder Group and its and their respective Affiliates and
Representatives to, cause its respective shares of Common Stock to be
(i) present for quorum purposes at any Company stockholder meeting, (ii) voted
in favor of all Non-Stockholder Designees and (iii) not voted in favor of the
removal of any Non-Stockholder Designee other than for cause. Without limiting
the generality of the foregoing, the Stockholder shall not, and shall cause each
member of the Stockholder Group and its and their respective Affiliates and
Representatives not to, directly or indirectly, in any manner, (A) effect or
seek, offer or propose (whether publicly or otherwise) to effect, or announce
any intention to effect or otherwise participate in, any “solicitation” of
“proxies” (as such terms are used in the proxy rules of the SEC) to vote any
Common Stock against the Non-Stockholder Designees or for the removal of any
Non-Stockholder Designee, (B) solicit, knowingly encourage or knowingly
facilitate, directly or indirectly, any third party to engage in any such
solicitation, (C) make any public statement (or statement to any holder of
Minority Common Stock) in support of any such third-party solicitation or
against any of the Company’s director nominees, (D) form, join or in any way
participate in a “group” (within the meaning of Section 13(d)(3) of the Exchange
Act) with respect to any Common Stock, (E) call, request the calling of, or
otherwise seek or assist in the calling of a special meeting of the stockholders
of the Company (provided that subclauses (D) and (E) shall only apply if taken
in furtherance of the actions described in subclauses (A), (B) and (C)),
(F) deposit any Common Stock into a voting trust, or subject any Common Stock to
any agreement or arrangement with respect to the voting of such Common Stock, or
other agreement having similar effect, (G) seek representation on the Board or a
change in composition or number of Directors, other than as expressly provided
by this Agreement, and (H) bring any action or otherwise act to contest the
validity of this Section 3.2(e).

 

11

--------------------------------------------------------------------------------


 

(f)                                   Upon the resignation, retirement, death or
other removal (with or without cause) from office of any Stockholder Designee
serving as a Director at a time when the Stockholder has the right under this
Section 3.2 to designate a replacement Stockholder Designee, (i) the Stockholder
shall be entitled promptly to designate a replacement Stockholder Designee and
(ii) the Company and the Stockholder shall cause the prompt appointment or
election of such replacement Stockholder Designee as a Director.  Upon the
resignation, retirement, death or other removal (with or without cause) from
office of the Legacy Director or any Non-Stockholder Designee serving as a
Director, (A) the Nominating and Governance Committee shall be entitled promptly
to designate a replacement Non-Stockholder Designee and (B) the Company and the
Stockholder shall, and the Stockholder shall cause each member of the
Stockholder Group and its and their respective Affiliates and Representatives
to, cause the prompt appointment or election of such replacement Non-Stockholder
Designee as a Director.

 

Section 3.3                                    Committees.

 

(a)                                 Board Committees.  At all times when the
Stockholder’s Voting Percentage is 20% or more:

 

(i)                                     No committee of the Board shall have
more than three members unless otherwise agreed in writing between the Company
(as approved by a majority of the Independent Directors) and the Stockholder.

 

(ii)                                  The Company and the Stockholder shall
cause the Board to maintain a Nominating and Governance Committee.

 

(iii)                               The Company and the Stockholder shall cause
each committee of the Board to include in its membership a number of Stockholder
Designees equal to the Stockholder’s Voting Percentage multiplied by the total
number of members that such committee would have if there were no vacancies on
such committee, rounded up to the nearest whole number (and in any event not
less than one), except to the extent that such membership would violate the
rules of the SEC, the NYSE or any other or additional exchange on which the
securities of the Company are listed, or any other applicable securities laws.
Each committee of the Board shall include at least one Non-Stockholder Designee,
and, notwithstanding the preceding sentence, the number of Stockholder Designees
included in the membership of any committee of the Board shall be reduced to
ensure that each committee of the Board includes at least one Non-Stockholder
Designee.

 

(iv)                              The Legacy Director shall be a member of the
Nominating and Governance Committee immediately following the Effective Time,
and the Company and the Stockholder shall cause, and the Stockholder shall cause
each member of the Stockholder Group and its and their respective Affiliates and
Representatives to cause, (A) the Legacy Director to serve on the Nominating and
Governance Committee for so long as such Legacy Director serves on the Board and
(B) during the Lock-Up Period, (x) the Nominating and Governance Committee to
have three members and (y) the Legacy Director, for so long as such Legacy
Director serves on the Board, and at least one additional Independent Director
to serve on the Nominating and Governance Committee.

 

12

--------------------------------------------------------------------------------


 

(b)                                 Investment Committee.

 

(i)                                     The Company shall establish, and
thereafter maintain, an Investment Committee (which shall not be considered a
committee of the Board) (the “Investment Committee”), the members of which shall
be officers or employees of the Company who are (A) experienced professionals in
the land acquisition and development business or (B) the Chief Executive
Officer, the Chief Financial Officer, the General Counsel or the President of
Community Development (or any person serving in an equivalent role).  Subject to
Section 3.4, the Investment Committee shall be vested with sole responsibility
over investment decisions of the Company and its Subsidiaries (each, an
“Investment Decision”) involving, in any single transaction or series of related
transactions, Capital Expenditures of $20,000,000 or less (each such transaction
or series of related transactions, an “Investment Committee Approval
Transaction”).  All decisions of the Investment Committee shall require the
approval of a majority of the members of the Investment Committee.

 

(ii)                                  The Executive Chairman of the Company, if
there be one, shall be a member of the Investment Committee at all times. The
other members of the Investment Committee shall be appointed by the Nominating
and Governance Committee.

 

(iii)                               Any Investment Decision that does not
involve an Investment Committee Approval Transaction shall be subject to
approval by the Board.

 

Section 3.4                                    Specified Actions.

 

(a)                                 In addition to any other vote, consent or
approval required by the Company’s Organizational Documents, this Agreement or
applicable law, for so long as the Stockholder’s Voting Percentage is 35% or
more, the Company shall not, and shall cause its Subsidiaries not to, take or
agree to take any of the following actions, in each case without the prior
written consent of the Stockholder, which consent the Stockholder may withhold
in its sole discretion:

 

(i)                                     declare or make any extraordinary or
in-kind dividend with respect to any of the equity (or equity-linked) securities
of the Company or any of its Subsidiaries, other than a dividend on a pro rata
basis with respect to all stockholders of the Company or a dividend to the
Company or any of its wholly owned Subsidiaries;

 

(ii)                                  issue, sell or place any new class of
capital stock, equity or equity-linked securities or other Voting Securities of
the Company or any of its Subsidiaries;

 

(iii)                               issue any equity or equity-linked securities
or other Voting Securities of the Company or any of its Subsidiaries, in any
single transaction or series of related transactions: (i) in the case of
securities issued pursuant to an option plan, equity plan, employment
agreements, compensation arrangements or otherwise to managers, officers,
directors or employees of the Company, constituting 1% or more of the then
outstanding shares of Common Stock in any calendar year; or (ii) in any case,
constituting 10% or more of the then outstanding shares of Common Stock;

 

13

--------------------------------------------------------------------------------


 

(iv)                              create, incur, issue, assume or otherwise
become liable for (including through a merger, acquisition or otherwise) or
refinance or guarantee any Indebtedness, in a single or series of related
transactions, that would result in the Company and its Subsidiaries, on a
consolidated basis, having or being liable for Indebtedness in an aggregate
principal amount that would cause the Total Leverage Ratio to exceed 40%;

 

(v)                                 select, terminate or remove the Executive
Chairman, the Chief Executive Officer, the Chief Financial Officer, the General
Counsel or the President of Community Development (or any person serving in an
equivalent role);

 

(vi)                              change or adopt any compensation arrangements
for the Executive Chairman, the Chief Executive Officer, the Chief Financial
Officer, the General Counsel or the President of Community Development (or any
Person serving in an equivalent role);

 

(vii)                           make or approve any fundamental change in the
Company’s business of developing residential and mixed-use real estate;

 

(viii)                        acquire (including by way of merger, exchange
offer, recapitalization, reorganization, liquidation or dissolution) any
business, debt or equity interests, operations or assets of any Person, or make
any investment in or loan to any Person, in any single transaction or series of
related transactions, involving Capital Expenditures in excess of $20,000,000;

 

(ix)                              (A) effect or approve any voluntary
liquidation, dissolution or winding-up of the business and affairs of the
Company or any of its Subsidiaries; (B) make or approve any filing of any
bankruptcy petition or assignment for the benefit of creditors generally;
(C) commence any voluntary proceeding that seeks reorganization or other relief
under any bankruptcy or similar law; (D) seek the appointment of a trustee,
receiver, custodian or other similar official with respect to the Company or any
of its Subsidiaries or any substantial part of the Company’s or any of its
Subsidiaries’ property; (E) consent to any involuntary bankruptcy or similar
proceeding; or (F) authorize, approve, adopt or give effect to any resolution or
agreement or plan of voluntary liquidation, dissolution or winding-up of the
Company or any of its Subsidiaries;

 

(x)                                 enter into or permit any Subsidiary to enter
into any strategic alliance or commercial agreement with a Person other than the
Stockholder or a Subsidiary of the Stockholder that is of a nature similar to
the Master Supply Agreement, of even date herewith, by and between the Company
and the Stockholder; or

 

(xi)                              effect any election of a Physical Settlement,
Cash Settlement or Combination Settlement (each as defined in the First
Supplemental Indenture) of Convertible Senior Notes in connection with any
election by a holder of Convertible Senior Notes to convert its Convertible
Senior Notes in accordance with the terms of the First Supplemental Indenture.

 

14

--------------------------------------------------------------------------------


 

(b)                                 In addition to any other vote, consent or
approval required by the Company’s Organizational Documents, this Agreement or
applicable law, at all times when the Stockholder’s Voting Percentage is 35% or
more, no member of the Company Group shall, subject to the provisos in
Section 3.4(b)(i) and Section 3.4(b)(iv), take or agree to take any of the
following actions, in each case without approval of a majority of the
Independent Directors that are not Affiliated Directors:

 

(i)                                     enter into, amend, modify, terminate or
approve any Related Party Transaction, or enter into any waiver, consent or
election thereunder, including any amendment or modification to, termination of,
or waiver, consent or election under, the Master Supply Agreement, in each case
except to the extent any of the foregoing constitutes, or is the subject of, an
Investment Committee Approval Transaction;

 

(ii)                                  amend, modify or terminate, or enter into
any waiver, consent or election under, this Agreement or enter into any merger
or business combination with any member of the Stockholder Group;

 

(iii)                               consummate or approve any merger, business
combination or similar transaction as to the Company in which the Stockholder
receives consideration for its shares of the Common Stock of the Corporation
that is greater in value on a per share basis than that received by the by
holders of Minority Common Stock, or represents a different form of
consideration from the form of consideration received by holders of Minority
Common Stock for their shares of Common Stock; or

 

(iv)                              settle any claim between the Company and the
Stockholder, except to the extent such claim constitutes, or is the subject of,
an Investment Committee Approval Transaction.

 

Section 3.5                                    Organizational Documents
Actions.  In addition to any other vote, consent or approval required by the
Company’s Organizational Documents, this Agreement or applicable law, for so
long as the Stockholder’s Voting Percentage is 20% or more, the Company shall
not amend or seek to amend its Organizational Documents or the Organizational
Documents of any Subsidiary of the Company (including, for the avoidance of
doubt, the creation of any shareholder rights plan or other amendment intended
to limit the Stockholder’s ownership or acquisition of securities of the Company
or any Subsidiary of the Company) in any manner that could limit, restrict or
adversely affect the Stockholder’s rights under this Agreement.  In addition to
any other vote, consent or approval required by the Company’s Organizational
Documents, this Agreement or applicable law, the Company shall not amend or seek
to amend its Organizational Documents or the Organizational Documents of any
Subsidiary of the Company (including, for the avoidance of doubt, the creation
of any shareholder rights plan or other amendment intended to limit ownership or
acquisition of securities of the Company or any Subsidiary of the Company by
holders of Minority Common Stock) in any manner that could limit, restrict or
adversely affect the rights of holders of Minority Common Stock under this
Agreement.

 

Section 3.6                                    Certain Transactions.  During the
Lock-Up Period, the Stockholder shall not, and shall obligate its successors and
assigns with respect to Common Stock to not, vote its

 

15

--------------------------------------------------------------------------------


 

or their shares of Common Stock in favor of (i) a transaction that would result
in the Company “going private” such as through a transaction commonly referred
to as a “freeze-out merger,” (ii) a high ratio reverse stock split (for this
purpose, any reverse stock split in which more than 100 shares of Common Stock
are converted into one share of Common Stock with fractional shares paid in
cash, or any reverse stock split with similar consequences, shall be considered
a high ratio reverse stock split), or (iii) any similar transaction that would
constitute a Rule 13e-3 transaction as that term is defined in
Rule 13e-3(a)(3) promulgated under the Exchange Act; unless such proposed
transaction is approved by a majority of the Independent Directors and the
holders of a majority of the issued and outstanding Minority Common Stock.

 

Section 3.7                                    Information.

 

(a)                                 The Stockholder shall be entitled to the
information and consultation rights set forth in this Section 3.7 with respect
to the Company and its Subsidiaries:  (i) the Stockholder shall be entitled to
consult with the officers of the Company with respect to the Company’s and its
Subsidiaries’ business and financial matters, including management’s proposed
annual operating plans, and, upon request, members of management will meet with
representatives of the Stockholder at mutually agreeable times and places for
such consultation, including to review progress in achieving such plans;
(ii) the Company shall furnish the Stockholder with such available financial and
operating data and other information with respect to the business and properties
of the Company and its Subsidiaries as the Stockholder may reasonably request,
and in any event, if a Stockholder Designee is then serving as a Director, with
all information provided to members of the Board; and (iii) the Stockholder
shall be entitled to inspect all books and records and properties of the Company
and its Subsidiaries at reasonable times and intervals.

 

(b)                                 Subject to the requirements of applicable
law, regulations and rules (including the regulations and rules of the NYSE and
any other or additional exchange on which the securities of the Company are
listed), the Stockholder shall, and shall cause its officers, directors,
employees, accountants, counsel and consultants (“Representatives”) and the
Stockholder Designees to, keep confidential all information and documents of the
Company and its Subsidiaries obtained by the Stockholder and the Stockholder
Designees (the “Company Information”) unless the Company Information: (i) is or
becomes publicly available other than as a result of a breach of this
Section 3.7 by the Stockholder, including by way of actions taken by its
Representatives or the Stockholder Designees; (ii) was within the possession of
the Stockholder or the Stockholder Designees prior to being furnished such
information by or on behalf of the Company or its Subsidiaries on a
non-confidential basis; provided that the source of such information was not
known by the Stockholder, its Representatives or the Stockholder Designees to be
bound by a confidentiality agreement with, or other contractual, legal or
fiduciary obligation of confidentiality to, the Company or any of its
Subsidiaries with respect to the Company Information; (iii) was available to the
Stockholder or the Stockholder Designees on a non-confidential basis from a
source other than the Company, any of its Subsidiaries or any of its or their
Representatives; provided that such source was not known to the Stockholder or
the Stockholder Designees to be bound by a confidentiality agreement with, or
other contractual, legal or fiduciary obligation of confidentiality to, the
Company or any of its Subsidiaries with respect to such Company Information; or
(iv) was independently developed by or on behalf of the Stockholder or its
Representatives without violating any of the obligations under this

 

16

--------------------------------------------------------------------------------


 

Section 3.7.  The Stockholder shall, and shall cause its controlled Affiliates,
Representatives, and the Affiliated Directors to, comply with applicable law
regarding insider trading in the Company’s securities to the extent any of them
is in possession of Company Information.

 

(c)                                  The Stockholder hereby acknowledges that it
is aware, and will advise its Representatives who are informed as to the matters
that are the subject of this Agreement, that the United States securities laws
prohibit any Person who is in possession of material, non-public information
concerning the matters that are the subject of this Agreement from purchasing or
selling securities of the Company or from communicating such information to any
other Person under circumstances in which it is reasonably foreseeable that such
Person is likely to purchase or sell securities.

 

ARTICLE IV

 

TRANSFERS OF COMMON STOCK

 

Section 4.1                                    Certain Dispositions.  During the
Lock-Up Period, the Stockholder shall not, and shall cause its Subsidiaries and
its and their respective Representatives not to, Transfer any Purchaser Shares
held as of immediately following the Effective Time or acquired, to the extent
permitted by this Agreement, during the Lock-Up Period, other than (i) Transfers
to Subsidiaries (provided that such Transfer shall be permitted only to the
extent and for so long as such transferee remains a Subsidiary and, if such
transferee ceases to be a Subsidiary, such transferee shall Transfer such
Purchaser Shares to the Stockholder or its Subsidiary), (ii) Transfers approved
by a majority of the Independent Directors and (iii) Transfers of Purchaser
Shares in an offering that is not registered under the Securities Act (provided
that such Transfer shall be permitted during the Lock-Up Period only if (x) the
number of Purchaser Shares subject to such Transfer, together with the aggregate
number of Purchaser Shares subject to all other Transfers effected pursuant to
this clause (iii) during the Lock-Up Period, does not in the aggregate exceed
one-third (1/3) of the aggregate amount of Purchaser Shares held as of
immediately following the Effective Time, (y) such transferee (a “Lock-Up Period
Transferee”) agrees to be bound by the restrictions on Transfer set forth in
this Section 4.1 as if such transferee were the Stockholder and (z) such Lock-Up
Period Transferee agrees and acknowledges that, subject to Section 5.11, such
Lock-Up Period Transferee has no rights under this Agreement)).

 

Section 4.2                                    Standstill.  During the Lock-Up
Period, the Stockholder shall not, and shall cause each member of the
Stockholder Group and its and their respective Affiliates and Representatives
not to, directly or indirectly, in any manner, effect or seek, offer or propose
(whether publicly or otherwise) to effect, or announce any intention to effect
or otherwise participate in or knowingly encourage, any acquisition of Common
Stock (including in derivative form) or any tender or exchange offer, merger,
consolidation, business combination or other similar transaction involving any
member of the Company Group that would result in the Stockholder Group and its
Affiliates and Representatives beneficially owning more than 80% of the voting
power of the outstanding shares of Common Stock; provided that the Stockholder
shall be permitted to make a private proposal to the Non-Stockholder Designees
on the Board that would not reasonably be expected to require any member of the
Company Group to make any public announcement or other disclosure.

 

17

--------------------------------------------------------------------------------


 

Section 4.3                                    Buyout Transaction.  Any proposal
by any member of the Stockholder Group to acquire in a transaction or series of
related transactions reasonably expected to result in the acquisition of all of
the shares of Minority Common Stock must be (i) subject to review, evaluation
and prior written approval of a majority of the Independent Directors, and
(ii) submitted for approval to the stockholders of the Company, with a
nonwaivable condition that a majority of the voting power of the Minority Common
Stock approve the transaction (or equivalent tender offer condition).

 

ARTICLE V

 

REGISTRATION RIGHTS

 

Section 5.1                                    Shelf Registration.  On or prior
to the expiration of the Lock-Up Period, the Company shall file, and shall
thereafter use its reasonable best efforts to make and keep effective (including
by renewing or refiling upon expiration) until such time that there are no
longer any Registrable Securities outstanding, a shelf registration statement
permitting the resale from time to time on a delayed or continuous basis
pursuant to Rule 415 of the Securities Act by the Stockholder and its
Subsidiaries of the Registrable Securities, which registration statement shall
be filed on (i) Form S-3, if the Company is then eligible to file a registration
statement on Form S-3 (pursuant to the General Instructions to Form S-3) (“S-3
Eligible”), or (ii) any other appropriate form under the Securities Act
permitting such resale by the Stockholder and its Subsidiaries, if the Company
is not then S-3 Eligible, provided that, the Company shall not be required to
make and keep effective any registration statement under this clause (ii) for
longer than one year after the initial effectiveness date of such registration
statement, and provided further, that, to the extent that the Stockholder or any
of its Subsidiaries would, in the Company’s reasonable determination, be deemed
to be an “underwriter” for purposes of Section 11 under the Securities Act, any
registration statement under this Section 5.1 shall include disclosure to such
effect and any other information deemed reasonably necessary by the Company to
comply with the rules and regulations of the SEC in connection therewith, it
being understood that the Company shall only be required to register such amount
of Registrable Securities as it reasonably determines would be permitted in
accordance with such rules and regulations. Thereafter, if the Company is S-3
Eligible, the Company shall, as promptly as reasonably practicable following the
written request of the Stockholder for a firm commitment underwritten offering
of Registrable Securities (an “Underwritten Offering”) pursuant to such shelf
registration statement with anticipated aggregate gross proceeds of at least $50
million (a “Takedown Request”), file a prospectus supplement (a “Takedown
Prospectus Supplement”) to such shelf registration statement filed under
Rule 424 promulgated under the Securities Act with respect to such Underwritten
Offering. The Stockholder agrees to provide the Company with such information in
connection with a Takedown Request as may be reasonably requested by the Company
to facilitate such Takedown Request.

 

Section 5.2                                    Demand Registration.  At any time
after the end of the Lock-Up Period and at which time the shelf registration
statement required pursuant to Section 5.1 shall not be available for the resale
of the Registrable Securities or an Underwritten Offering, including if for any
reason the Company shall be ineligible to maintain or use a shelf registration
statement, the Company shall, as promptly as reasonably practicable following
the written request of the Stockholder or its Subsidiary for registration under
the Securities Act of all or part of the

 

18

--------------------------------------------------------------------------------


 

Registrable Securities (a “Demand Request”), file a registration statement with
the SEC (a “Demand Registration Statement”) with respect to resales of the
Registrable Securities pursuant to the Stockholder’s or its Subsidiary’s
intended method of distribution thereof or an Underwritten Offering with
anticipated aggregate gross proceeds for at least $50 million, and shall,
subject to the terms of this Article V, use its reasonable best efforts to cause
such Demand Registration Statement to be declared effective under the Securities
Act as promptly as reasonably practicable after the filing thereof; provided
that such Demand Registration Statement shall be filed on (i) Form S-3, if the
Company is then S-3 Eligible, or (ii) any other appropriate form under the
Securities Act for the type of offering contemplated by the Stockholder or its
Subsidiary, if the Company is not then S-3 Eligible, and provided further, that,
to the extent that the Stockholder or any of its Subsidiaries would, in the
Company’s reasonable determination, be deemed to be an “underwriter” for
purposes of Section 11 under the Securities Act, any registration statement
under this Section 5.2 shall include disclosure to such effect and any other
information deemed reasonably necessary by the Company to comply with the
rules and regulations of the SEC in connection therewith, it being understood
that the Company shall only be required to register such amount of Registrable
Securities as it reasonably determines would be permitted in accordance with
such rules and regulations. Each Demand Request shall specify the Registrable
Securities to be registered, their aggregate amount, and the intended method or
methods of distribution thereof. The Stockholder agrees to provide the Company
with such information in connection with a Demand Request as may be reasonably
requested by the Company to facilitate such Demand Request.

 

Section 5.3                                    Registration Obligations.

 

(a)                                 Any Takedown Request or Demand Request may
be revoked by notice from the Stockholder to the Company at any time prior to
the later of the filing of the corresponding Takedown Prospectus Supplement or
the effective date of the Demand Registration Statement; provided that the
Stockholder reimburses the Company for all reasonable, out-of-pocket expenses
incurred by the Company in connection with such Takedown Request or Demand
Request. The Stockholder may not make more than one Takedown Request or Demand
Request in any 70-day period, including any Takedown Request or Demand Request
that has been revoked as set forth in this Section 5.3(a), it being understood
that (a) if any Underwritten Offering is consummated pursuant to a Takedown
Request or a Demand Request, such 70-day period shall commence on the closing
date of such offering and (ii) the Company shall not be obligated to effect any
Takedown Request or Demand Request if, as of the date of the request, at least
three Underwritten Offerings have been consummated within the trailing
twelve-month period pursuant to a Takedown Request and/or Demand Request.

 

(b)                                 Notwithstanding anything in this Agreement
to the contrary, the Company shall be entitled to postpone and delay, for
reasonable periods of time not in excess of 60 days, but in no event more than
twice in any 365-day period (a “Blackout Period”), the filing or effectiveness
of any Takedown Prospectus Supplement or Demand Registration Statement or the
offer or sale of any Registrable Securities thereunder if the Company shall
determine in good faith that any such filing or the offering or sale of any
Registrable Securities thereunder would (i) impede, delay or otherwise interfere
with any pending or contemplated material acquisition, disposition, corporate
reorganization or other similar material transaction involving the Company,
(ii) based upon advice from the Company’s investment banker or financial
advisor,

 

19

--------------------------------------------------------------------------------


 

materially and adversely affect any pending or contemplated financing, offering
or sale of any class of securities by the Company, (iii) require disclosure of
material non-public information which, if disclosed at such time, would not be
in the best interests of the Company and its stockholders, or (iv) have a
material adverse effect on the Company; provided, that in the event that the
Company proposes to register Common Stock, whether or not for sale for its own
account, during a Blackout Period, the Stockholder and its Subsidiaries shall
have the right to exercise its rights under Section 5.4 with respect to such
registration, subject to the limitations contained in this Agreement on the
exercise of such rights.  Upon written notice by the Company to the Stockholder
of any such determination, the Stockholder shall, except as required by
applicable law, including any disclosure obligations under Section 13 of the
Exchange Act, keep the fact of any such notice strictly confidential, and during
any Blackout Period, promptly halt any offer, sale, trading or Transfer by it of
any Common Stock for the duration of the Blackout Period set forth in such
notice (or until such Blackout Period shall be earlier terminated in writing by
the Company) and promptly halt any use, publication, dissemination or
distribution of any prospectus or prospectus supplement covering such
Registrable Securities for the duration of the Blackout Period set forth in such
notice (or until such Blackout Period shall be earlier terminated in writing by
the Company) and, if so directed by the Company, shall deliver to the Company
any copies then in its possession of any such prospectus or prospectus
supplement.

 

(c)                                  In connection with any offering pursuant to
a Takedown Prospectus Supplement or a Demand Registration Statement, the
managing underwriter for such offering shall be selected by the Stockholder,
subject to approval by the Company (which approval shall not be unreasonably
withheld, conditioned or delayed).

 

Section 5.4                                    Piggy-Back Registration.  If the
Company at any time proposes or is required to register any Common Stock under
the Securities Act on its behalf or on behalf of any of its stockholders (other
than pursuant to Section 5.1 or Section 5.2), on a form and in a manner that
would permit registration of the Registrable Securities (other than in
connection with dividend reinvestment plans, rights offerings or a registration
statement on Form S-4 or S-8 or any similar successor form, or a registration on
any form that does not include substantially the same information as would be
required to be included in a registration statement covering the sale of
Registrable Securities), the Company shall give the Stockholder written notice
of its intent to do so not less than 15 Business Days prior to the contemplated
filing date for such registration statement or prospectus supplement (provided
that, in the case of a block trade pursuant to an existing shelf registration
statement, only two Business Days’ notice shall be required). Upon the written
request of the Stockholder (a “Piggy-Back Request”), given within five Business
Days (or on the next Business Day in the case of a block trade) following the
time that the Stockholder was given any such written notice (which request shall
specify the number of Registrable Securities requested to be registered on
behalf of the Stockholder and its Affiliates) (the “Piggy-Back Securities”), the
Company shall include in such registration statement (a “Piggy-Back
Registration”), the number of Registrable Securities set forth in such
Piggy-Back Request.

 

Section 5.5                                    Cutbacks.  In the event that
(x) the Company proposes or is required (other than pursuant to a Takedown
Request or Demand Request) to register Common Stock in connection with an
Underwritten Offering, (y) the Stockholder or its Subsidiaries has made a
Piggy-Back Request with respect to such offering, and (z) the managing
underwriter thereof shall

 

20

--------------------------------------------------------------------------------


 

have reasonably advised the Company, the Stockholder, the Stockholder’s
Subsidiary or any other holder of Common Stock intending to offer Common Stock
in the offering (each, an “Other Holder”) in writing that, in its opinion, the
inclusion in the registration statement of some or all of the Common Stock
sought to be registered by the Company, the Stockholder, the Stockholder’s
Subsidiary or the Other Holder(s) would adversely affect the price or success of
the offering, the Company shall include in such registration statement such
number of shares of Common Stock as the Company is advised can be sold in such
offering without such an effect (the “Maximum Number”) as follows and in the
following order of priority:

 

(a)                                 if such registration is by the Company for
its own account, (i) first, such number of shares of Common Stock as the Company
proposes to register for its own account up to the Maximum Number, (ii) second,
to the extent the number of shares of Common Stock to be included in the
registration pursuant to clause (i) is less than the Maximum Number, such number
of Piggy-Back Securities as the Stockholder and its Subsidiaries propose to be
included pursuant to a Piggy-Back Request up to the Maximum Number, and
(iii) third, to the extent the number of shares of Common Stock to be included
in the registration pursuant to clauses (i) and (ii) is less than the Maximum
Number, such number of shares of Common Stock as all Other Holders request to be
included for their own account, on a pro rata basis up to the Maximum Number; or

 

(b)                                 if such registration is pursuant to the
demand registration rights of one or more Other Holders, (i) first, such number
of shares of Common Stock as such Other Holder(s) propose to be included on a
pro rata basis up to the Maximum Number, and (ii) second, to the extent the
number of shares of Common Stock to be included in the registration pursuant to
clause (i) is less than the Maximum Number, such number of Piggy-Back Securities
as the Stockholder and its Subsidiaries propose to be included pursuant to a
Piggy-Back Request on a pro rata basis up to the Maximum Number, and
(iii) third, to the extent the number of shares of Common Stock to be included
in the registration pursuant to clauses (i) and (ii) is less than the Maximum
Number, such number of shares of the Common Stock as the Company requests to be
included, up to the Maximum Number.

 

Section 5.6                                    Termination of Registration
Obligation.  The obligation of the Company to register Registrable Securities
pursuant to this Article V and maintain the effectiveness of any shelf
registration statement filed pursuant to Section 5.1 and Section 5.2 shall
terminate on the first day on which the Stockholder’s Voting Percentage is less
than 5% or the first day on which there are no longer any Registrable Securities
outstanding, whichever is earlier.

 

Section 5.7                                    Registration Procedures.

 

(a)                                 In connection with each registration
statement prepared pursuant to this Article V pursuant to which Registrable
Securities will be offered and sold, and in accordance with the intended method
or methods of distribution of the Registrable Securities as described in such
registration statement, the Company shall:

 

(i)                                     use its reasonable best efforts to, as
promptly as reasonably practicable, prepare and file with the SEC a registration
statement on an appropriate registration form of the SEC and cause such
registration statement to become effective

 

21

--------------------------------------------------------------------------------


 

under the Securities Act as promptly as reasonably practicable after the filing
thereof, which registration statement shall comply as to form in all materials
respects with the requirements of the applicable form and include all financial
statements required by such form to be filed therewith; provided that before
filing a registration statement or prospectus or any amendments or supplements
thereto, the Company shall furnish to one counsel selected by the Stockholder
draft copies of all such documents proposed to be filed at least five Business
Days prior to such filing (other than documents filed by the Company to satisfy
its reporting obligations under the Exchange Act that are incorporated by
reference in such registration statement), which documents will be subject to
the reasonable review and comment of the Stockholder and its agents and
Representatives and the underwriters, if any, and the Company shall not file any
amendment or supplement to a Takedown Prospectus Supplement or Demand
Registration Statement to which the Stockholder or the underwriters, if any,
shall reasonably object;

 

(ii)                                  use its reasonable best efforts to, as
promptly as reasonably practicable, furnish without charge to the Stockholder,
and the underwriters, if any, at least one conformed copy of the registration
statement and each post-effective amendment or supplement thereto (including all
schedules and exhibits but excluding all documents incorporated or deemed
incorporated therein by reference, unless requested in writing by the
Stockholder or an underwriter, except to the extent such exhibits and schedules
are currently available via the SEC’s Electronic Data Gathering, Analysis and
Retrieval System (“EDGAR”)) and such number of copies of the registration
statement and each amendment or supplement thereto (excluding exhibits and
schedules) and the summary, preliminary, final, amended or supplemented
prospectuses included in such registration statement as the Stockholder or such
underwriter may reasonably request in order to facilitate the public sale or
other disposition of the Registrable Securities being sold by the Stockholder or
its Subsidiary (the Company hereby consents to the use in accordance with the
U.S. securities laws of such registration statement (or post-effective amendment
thereto) and each such prospectus (or preliminary prospectus or supplement
thereto) by the Stockholder and the underwriters, if any, in connection with the
offering and sale of the Registrable Securities covered by such registration
statement or prospectus);

 

(iii)                               use its reasonable best efforts to keep such
registration statement effective until (A) with respect to a registration
statement filed pursuant to Section 5.1 hereof, such time as all of such
Registrable Securities subject thereto shall have been disposed of in accordance
with such registration statement and (B) with respect to any other registration
statement, the date that is 45 days after the date such registration statement
is initially declared effective (or such shorter period as shall terminate when
all of the securities covered by the registration statement have been disposed
or withdrawn, or if such registration statement relates to an Underwritten
Offering, such longer period as, in the opinion of counsel for the underwriters
for such offering, a prospectus is required under the Securities Act to be
delivered in connection with sales of Registrable Securities by an underwriter
or dealer (but not in excess of 90 days) (the “Effective Period”), prepare and
file with the SEC such amendments, post-effective amendments and supplements to
the registration statement and the prospectus as may be necessary to

 

22

--------------------------------------------------------------------------------


 

maintain the effectiveness of the registration for the Effective Period) and
cause the prospectus (and any amendments or supplements thereto) to be filed
with the SEC;

 

(iv)                              use its reasonable best efforts to, as
promptly as reasonably practicable, register or qualify the Registrable
Securities covered by such registration statement under such other securities or
“blue sky” laws of such jurisdictions in the United States as are reasonably
necessary, keep such registrations or qualifications in effect for so long as
the registration statement remains in effect, and do any and all other acts and
things which may be reasonably necessary to enable the Stockholder, its
Subsidiary or any underwriter to consummate the disposition of the Registrable
Securities in such jurisdictions; provided, however, that in no event shall the
Company be required to (A) qualify to do business as a foreign corporation in
any jurisdiction where it would not, but for the requirements of this
subparagraph (iv), be required to be so qualified, (B) execute or file any
general consent to service of process under the laws of any jurisdiction,
(C) take any action that would subject it to service of process in suits other
than those arising out of the offer and sale of the securities covered by the
registration statement, or (D) subject itself to taxation in any jurisdiction
where it would not otherwise be obligated to do so, but for the requirements of
this subparagraph (iv);

 

(v)                                 use its reasonable best efforts to, as
promptly as reasonably practicable, cause all Registrable Securities covered by
such registration statement, if any, to be listed (after notice of issuance) on
the NYSE or on the principal securities exchange or interdealer quotation system
on which the Common Stock is then listed or quoted;

 

(vi)                              use its reasonable best efforts to promptly
notify the Stockholder and the managing underwriter or underwriters, if any,
after becoming aware thereof, (A) when the registration statement or any related
prospectus or any amendment or supplement thereto has been filed, and, with
respect to the registration statement or any post-effective amendment, when the
same has become effective, (B) of any request by the SEC or any U.S. state
securities authority for amendments or supplements to the registration statement
or the related prospectus or for additional information, (C) of the issuance by
the SEC of any stop order suspending the effectiveness of the registration
statement or the initiation of any proceedings for that purpose, (D) of the
receipt by the Company of any notification with respect to the suspension of the
qualification of the Registrable Securities for sale in any jurisdiction or the
initiation of any proceeding for such purpose, or (E) within the Effective
Period of the happening of any event or the existence of any fact as a result of
which the registration statement or any post-effective amendment thereto,
prospectus or any amendment or supplement thereto, or any document (including
the documents incorporated by reference therein) contain any untrue statement of
a material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading;

 

(vii)                           during the Effective Period, use its reasonable
best efforts to obtain, as promptly as reasonably practicable, the withdrawal of
any order enjoining or suspending the use or effectiveness of the registration
statement or any post-effective

 

23

--------------------------------------------------------------------------------


 

amendment thereto or the lifting of any suspension of the qualification of any
of the Registrable Securities for sale in any jurisdiction at the earliest date
reasonably practicable;

 

(viii)                        use its reasonable best efforts to deliver
promptly to the Stockholder and the managing underwriters, if any, copies of all
correspondence between the SEC and the Company, its counsel or its auditors and
all memoranda relating to discussions with the SEC or its staff with respect to
the registration statement (except to the extent such correspondence is
currently available via EDGAR) and permit the Stockholder to do such
investigation with respect to information contained in or omitted from the
registration statement as it deems reasonably necessary for the purpose of
conducting due diligence with respect to the Company;

 

(ix)                              use its reasonable best efforts to, as
promptly as reasonably practicable, provide and cause to be maintained a
transfer agent and registrar for all Registrable Securities covered by such
registration statement not later than the effective date of such registration
statement;

 

(x)                                 use its reasonable best efforts to cooperate
with the Stockholder and the managing underwriter or underwriters, if any, to
facilitate the timely preparation and delivery of certificates representing the
Registrable Securities to be sold under the registration statement in a form
eligible for deposit with the Depository Trust Corporation not bearing any
restrictive legends (other than as required by the Depository Trust Corporation)
and not subject to any stop transfer order with any transfer agent, and cause
such Registrable Securities to be issued in such denominations and registered in
such names as the managing underwriters, if any, may request in writing or, if
not an Underwritten Offering, in accordance with the instructions of the
Stockholder, in each case at least two Business Days prior to any sale of
Registrable Securities;

 

(xi)                              in the case of an Underwritten Offering, use
its reasonable best efforts to, as promptly as reasonably practicable, enter
into an underwriting agreement customary in form and substance (taking into
account the Company’s prior underwriting agreements) for firm commitment
underwritten secondary offerings of the nature contemplated by the applicable
registration statement, and which underwriting agreement shall include a
customary lock-up provision with respect to the Company;

 

(xii)                           use its reasonable best efforts to, as promptly
as reasonably practicable, obtain an opinion from the Company’s counsel and a
“cold comfort” letter from the Company’s independent public accountants (and, if
necessary, any other independent certified public accountants addressed to the
underwriters in such Underwritten Offering of any Subsidiary of the Company or
of any business acquired by the Company for which financial statements and
financial data is, or is required to be, included in the registration statement)
in customary form and covering such matters as are customarily covered by such
opinions and “cold comfort” letters in connection with an offering of the nature
contemplated by the applicable registration statement;

 

24

--------------------------------------------------------------------------------


 

(xiii)                        use its reasonable best efforts to, as promptly as
reasonably practicable, provide to counsel to the Stockholder and to the
managing underwriters, if any, and no later than the time of filing of any
document which is to be incorporated by reference into the registration
statement or prospectus (after the initial filing of such registration
statement), copies of any such document;

 

(xiv)                       use its reasonable best efforts to cause its
officers to provide reasonable assistance with the marketing of the Registrable
Securities covered by the registration statement, including, at the
recommendation or request of the underwriters, making themselves available to
participate in a reasonable and customary number of “road-show,” “one-on-one,”
and other customary marketing activities in such domestic locations as
reasonably recommended by the underwriter(s);

 

(xv)                          otherwise use its commercially reasonable efforts
to comply with all applicable rules and regulations of the SEC and any
applicable national securities exchange; and

 

(xvi)                       comply with the requirements of Rule 144(c)(1) with
respect to public information about the Company.

 

(b)                                 In the event that the Company would be
required, pursuant to Section 5.7(a)(vi)(E), to notify the Stockholder or the
managing underwriter or underwriters, if any, of the happening of any event
specified therein, the Company shall, subject to Section 5.3(b), as promptly as
practicable, prepare and furnish to the Stockholder and to each such underwriter
a reasonable number of copies of a supplement or amendment to the applicable
registration statement, prospectus or prospectus supplement so that, as
thereafter delivered to purchasers of Registrable Securities that have been
registered pursuant to this Agreement, such prospectus shall not contain an
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary to make the statements therein, in the light of
the circumstances under which they were made, not misleading.  The Stockholder
agrees that, upon receipt of any notice from the Company pursuant to
Section 5.7(a)(vi)(E), it shall, and shall use its reasonable best efforts to,
cause any sales or placement agent or agents for the Registrable Securities and
the underwriters, if any, to forthwith discontinue disposition of the
Registrable Securities until such Person shall have received copies of such
amended or supplemented prospectus and, if so directed by the Company, to
destroy all copies, other than permanent file copies, then in its possession of
the prospectus (prior to such amendment or supplement) covering such Registrable
Securities as soon as practicable after the Stockholder’s receipt of such
notice.

 

(c)                                  If requested by the managing underwriter
for an Underwritten Offering (primary or secondary) of any equity securities of
the Company, the Stockholder agrees not to effect any Transfer of any
Registrable Securities, including any sale pursuant to Rule 144 under the
Securities Act, and not to effect any Transfer of any other equity security of
the Company (in each case, other than as part of such underwritten public
offering) during the ten days prior to, and during the 90-day period (or such
longer period as the Stockholder agrees with the underwriter of such offering)
beginning on, the consummation of any underwritten public offering covered by a
registration statement referred to in Section 5.4.

 

25

--------------------------------------------------------------------------------


 

(d)                                 The Stockholder shall furnish to the Company
in writing such information regarding the Stockholder and its Subsidiaries and
their intended method of distribution of the Registrable Securities as the
Company may from time to time reasonably request in order for the Company to
comply with its obligations under all applicable securities and other laws and
to ensure that the prospectus relating to such Registrable Securities conforms
to the applicable requirements of the Securities Act and the rules and
regulations thereunder, and such other information reasonably requested by the
Company in connection with the performance of its obligations hereunder. The
Stockholder shall promptly notify the Company of any inaccuracy or change in
information previously furnished by the Stockholder or its Subsidiary to the
Company or of the occurrence of any event, in either case as a result of which
any prospectus relating to the Registrable Securities contains or would contain
an untrue statement of a material fact or omits to state any material fact
required to be stated therein or necessary to make the statements therein, in
light of the circumstances under which they were made, not misleading, and
promptly furnish to the Company any additional information required to correct
and update any previously furnished information or required so that such
prospectus shall not contain an untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading.

 

(e)                                  In the case of any Underwritten Offering
pursuant to a Takedown Prospectus Supplement or a Demand Registration Statement,
or in the case of a registration under Section 5.4 if the Company has entered
into an underwriting agreement in connection therewith, all shares of Common
Stock to be included in such offering or registration, as the case may be, shall
be subject to the applicable underwriting agreement and no Person may
participate in such offering or registration unless such Person agrees to sell
such Person’s securities on the basis provided therein and completes and
executes all questionnaires, indemnities, underwriting agreements and other
documents (other than powers of attorney) which must be executed in connection
therewith, and provides such other information to the Company or the underwriter
as may be reasonably requested to offer or register such Person’s Common Stock.

 

Section 5.8                                    Registration Expenses.  In
connection with registrations pursuant to Section 5.1, Section 5.2 or
Section 5.4 hereof, the Company shall pay all of the costs and expenses incurred
in connection with the registrations thereunder (the “Registration Expenses”),
including all (a) registration and filing fees and expenses, including, without
limitation, those related to filings with the SEC, (b) fees and expenses of
compliance with state securities or blue sky laws (including reasonable fees and
disbursements of counsel in connection with blue sky qualifications of the
Registrable Securities), (c) reasonable processing, duplicating and printing
expenses, including expenses of printing prospectuses reasonably requested by
the Stockholder and its Subsidiaries, (d) of the Company’s internal expenses
(including, without limitation, all salaries and expenses of its officers and
employees performing legal or accounting duties, the expense of any liability
insurance and the expense of any annual audit or quarterly review), (e) fees and
expenses incurred in connection with listing the Registrable Securities for
trading on a national securities exchange, (f) fees and expenses in connection
with the preparation of the registration statement and related documents
covering the Registrable Securities, (g) fees and expenses, if any, incurred
with respect to any filing with the Financial Industry Regulatory
Authority, Inc., (h) documented out-of-pocket expenses of the
underwriter(s) incurred with the approval of the Company, (i) fees and expenses
and disbursements of counsel for the Company

 

26

--------------------------------------------------------------------------------


 

and fees and expenses for independent certified public accountants retained by
the Company (including, without limitation, the expenses of any comfort letters
or costs associated with the delivery by independent certified public
accountants of a comfort letter or comfort letters requested), (j) fees and
expenses of any special experts retained by the Company in connection with such
registration, and (k) reasonable and documented fees and expenses of one firm
acting as counsel to the Stockholder, which fees and expenses shall not exceed
$500,000 aggregated for all registrations effected pursuant to this Agreement.
Other than as provided in the foregoing sentence, the Company shall have no
obligation to pay any out-of-pocket expenses of the stockholders of the Company
relating to the registrations effected pursuant to this Agreement.  The
obligation of the Company to bear the expenses described in this Section 5.8 and
to pay or reimburse the Stockholder and its Subsidiaries for the expenses
described in this Section 5.8 shall apply irrespective of whether any sales of
Registrable Securities ultimately take place, other than if a Takedown Request
or Demand Registration is revoked as set forth in Section 5.3(a).  For the
avoidance of doubt, the Stockholder and its Subsidiaries shall bear and pay all
underwriting discounts and commissions applicable to the Registrable Securities
sold pursuant to this Agreement.

 

Section 5.9                                    Indemnification; Contribution.

 

(a)                                 The Company shall, and it hereby agrees to,
indemnify and hold harmless the Stockholder, the Stockholder’s Subsidiaries and
their controlling Persons, if any, in any offering or sale of the Registrable
Securities, including pursuant to Section 5.1, Section 5.2 or Section 5.4,
against any losses, claims, damages or liabilities, actions or proceedings
(whether commenced or threatened) in respect thereof and expenses (including
reasonable actual out-of-pocket fees of counsel) (collectively, “Claims”) to
which each such indemnified party may become subject, insofar as such Claims
(including any amounts paid in settlement effected with the consent of the
Company as provided herein), or actions or proceedings in respect thereof, arise
out of, relate to, are in connection with, or are based upon an untrue statement
or alleged untrue statement of a material fact contained in any registration
statement, or any preliminary or final prospectus contained therein, or any
amendment or supplement thereto, or any document incorporated by reference
therein, or arise out of, relate to, are in connection with, or are based upon
any omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein, in light of the
circumstances in which they were made, not misleading, and the Company shall,
and it hereby agrees to, reimburse periodically the Stockholder and its
Subsidiaries for any actual and documented out-of-pocket legal or other actual
and documented out-of-pocket expenses reasonably incurred by them in connection
with investigating or defending any such Claims; provided, however, that the
Company shall not be liable to any such Person in any such case to the extent
that any such Claims arise out of, relate to, are in connection with, or are
based upon an untrue statement or alleged untrue statement or omission or
alleged omission made in such registration statement, or preliminary or final
prospectus, or amendment or supplement thereto, in reliance upon information
furnished to the Company by the Stockholder, any of its Subsidiaries, any
underwriter or any Representative of the Stockholder, expressly for use therein,
or by the Stockholder’s failure to furnish the Company, upon request, with the
information with respect to the Stockholder or its Subsidiaries, or any
underwriter or Representative of the Stockholder, or the Stockholder’s or its
Subsidiary’s intended method of distribution, that is the subject of the untrue
statement or omission.

 

27

--------------------------------------------------------------------------------


 

(b)                                 The Stockholder shall, and hereby agrees to,
(i) indemnify and hold harmless the Company, its directors, officers, employees
and controlling Persons, if any, and each underwriter, its partners, officers,
directors, employees and controlling Persons, if any, in any offering or sale of
Registrable Securities against any Claims to which each such indemnified party
may become subject, insofar as such Claims (including any amounts paid in
settlement as provided herein), or actions or proceedings in respect thereof,
arise out of, relate to, are in connection with, or are based upon an untrue
statement or alleged untrue statement of a material fact contained in any
registration statement, or any preliminary or final prospectus contained
therein, or any amendment or supplement thereto, or any document incorporated by
reference therein, or arise out of, relate to, are in connection with, or are
based upon any omission or alleged omission to state therein a material fact
required to be stated therein or necessary to make the statements therein not
misleading, in each case only to the extent that such untrue statement or
alleged untrue statement or omission or alleged omission was made in reliance
upon and in conformity with written information furnished to the Company by the
Stockholder expressly for use therein, and (ii) reimburse the Company for any
actual and documented out-of-pocket legal or other out-of-pocket expenses
reasonably incurred by the Company in connection with investigating or defending
any such Claim.

 

(c)                                  The Stockholder and the Company agree that
if, for any reason, the indemnification provisions contemplated by
Section 5.9(a) or Section 5.9(b) are unavailable to or are insufficient to hold
harmless an indemnified party in respect of any Claims referred to therein, then
each indemnifying party shall contribute to the amount paid or payable by such
indemnified party as a result of such Claims in such proportion as is
appropriate to reflect the relative fault of the indemnifying party, on the one
hand, and the indemnified party, on the other hand, with respect to the
applicable offering of securities.  The relative fault of such indemnifying
party and indemnified party shall be determined by reference to, among other
things, whether the untrue or alleged untrue statement of a material fact or
omission or alleged omission to state a material fact relates to information
supplied by such indemnifying party or by such indemnified party, and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such statement or omission.  If, however, the allocation in
the first sentence of this Section 5.9(c) is not permitted by applicable law,
then each indemnifying party shall contribute to the amount paid or payable by
such indemnified party in such proportion as is appropriate to reflect not only
such relative fault, but also the relative benefits of the indemnifying party
and the indemnified party, as well as any other relevant equitable
considerations.  The parties hereto agree that it would not be just and
equitable if contributions pursuant to this Section 5.9(c) were to be determined
by pro rata allocation or by any other method of allocation which does not take
into account the equitable considerations referred to in the preceding sentences
of this Section 5.9(c).  The amount paid or payable by an indemnified party as a
result of the Claims referred to above shall be deemed to include (subject to
the limitations set forth in Section 5.10) any actual and documented
out-of-pocket legal or other out-of-pocket fees or expenses reasonably incurred
by such indemnified party in connection with investigating or defending any such
action, proceeding or claim.  No Person guilty of fraudulent misrepresentation
(within the meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any Person who was not guilty of such fraudulent
misrepresentation.

 

28

--------------------------------------------------------------------------------


 

Section 5.10                             Indemnification Procedures.

 

(a)                                 If an indemnified party shall desire to
assert any claim for indemnification provided for under Section 5.9 in respect
of, arising out of or involving a Claim against the indemnified party, such
indemnified party shall notify the Company or the Stockholder, as the case may
be (the “Indemnifying Party”), in writing of such Claim, the amount or the
estimated amount sought thereunder to the extent then ascertainable (which
estimate shall not be conclusive of the final amount of such Claim), any other
remedy sought thereunder, any relevant time constraints relating thereto and, to
the extent practicable, any other material details pertaining thereto (a “Claim
Notice”) promptly after receipt by such indemnified party of written notice of
the Claim; provided, however, that failure to provide a Claim Notice shall not
affect the indemnification obligations provided hereunder except to the extent
the Indemnifying Party shall have been materially prejudiced as a result of such
failure.  The indemnified party shall deliver to the Indemnifying Party,
promptly after the indemnified party’s receipt thereof, copies of all notices
and documents (including court papers) received by the indemnified party
relating to the Claim; provided, however, that failure to provide any such
copies shall not affect the indemnification obligations provided hereunder
except to the extent the Indemnifying Party shall have been materially
prejudiced as a result of such failure.

 

(b)                                 If a Claim is made against an indemnified
party, the Indemnifying Party will be entitled to participate in the defense
thereof and, if it so chooses and acknowledges without reservation its
obligation to indemnify the indemnified party therefore, to assume the defense
thereof with separate counsel selected by the Indemnifying Party and reasonably
satisfactory to the indemnified party.  Should the Indemnifying Party so elect
to assume the defense of a Claim, the Indemnifying Party will not be liable to
the indemnified party for legal expenses subsequently incurred by the
indemnified party in connection with the defense thereof, unless the Claim
involves potential conflicts of interest or substantially different defenses for
the indemnified party and the Indemnifying Party.  If the Indemnifying Party
assumes such defense, the indemnified party shall have the right to participate
in the defense thereof and to employ counsel, at its own expense (except as
provided in the immediately preceding sentence), separate from the counsel
employed by the Indemnifying Party.  The Indemnifying Party shall be liable for
the actual and documented out-of-pocket fees and expenses of counsel reasonably
incurred by the indemnified party for any period during which the Indemnifying
Party has not assumed the defense thereof and as otherwise contemplated by the
two immediately preceding sentences.  If the Indemnifying Party chooses to
defend any Claim, the other party shall cooperate in the defense or prosecution
thereof.  Such cooperation shall include the retention and (upon the
Indemnifying Party’s request) the provision to the Indemnifying Party of records
and information that are reasonably relevant to such Claim, and use of
reasonable efforts to make employees available on a mutually convenient basis to
provide additional information and explanation of any material provided
hereunder.  Whether or not the Indemnifying Party shall have assumed the defense
of a Claim, the indemnified party shall not admit any liability with respect to,
or settle, compromise or discharge, such Claim without the Indemnifying Party’s
prior written consent.  The Indemnifying Party may pay, settle or compromise a
Claim without the written consent of the indemnified party, so long as such
settlement (i) includes an unconditional release of the indemnified party from
all liability in respect of such Claim, (ii) does not subject the indemnified
party to any injunctive relief or other equitable remedy, and (iii) does not
include a statement or admission of fault, culpability or failure to act by or
on behalf of any indemnified party.

 

29

--------------------------------------------------------------------------------


 

Section 5.11                             Lock-Up Period Transferees.  In the
event of a Transfer of Purchaser Shares to a Lock-Up Period Transferee, the
Company shall, concurrently with such Transfer, enter into a reasonable and
customary registration rights agreement with such Lock-Up Period Transferee upon
the same terms and conditions as set forth in this Article V.

 

ARTICLE VI

 

PRE-EMPTIVE RIGHTS

 

Section 6.1                                    Pre-Emptive Rights.

 

(a)                                 The Stockholder and/or any one or more of
its Subsidiaries designated by the Stockholder shall have the option and right
(but not the obligation) to participate in any Equity Issuance by purchasing up
to the Stockholder’s and such Subsidiaries’ Pro Rata Portion of such Equity
Issuance at the Equity Issuance Price and otherwise upon the same terms and
conditions as offered to other investors in the Equity Issuance. The Company
shall take any and all actions, or cause such actions to be taken, as are
necessary or appropriate to allow the Stockholder and/or its Subsidiaries, as
applicable, to participate fully in every Equity Issuance in accordance with the
provisions of this Agreement, subject to compliance with applicable law and the
listing standards of the NYSE or such other stock exchange upon which the Common
Stock is listed.

 

(b)                                 In the event the Company proposes to
undertake an Equity Issuance, the Company shall, at least 15 Business Days (or
in the case of an Equity Issuance pursuant to an underwritten offering, two
Business Days) prior to the proposed Equity Issuance, give the Stockholder
written notice of its intention, describing the type of equity interests, the
price at which such securities are proposed to be issued (or, in the case of an
underwritten or a privately placed offering in which the price is not known at
the time the notice is given, the method of determining the price and an
estimate thereof), and the general terms and conditions upon which the Company
proposes to effect the Equity Issuance. The Stockholder and its Subsidiaries
shall have 15 Business Days (or in the case of an Equity Issuance pursuant to an
underwritten offering, two Business Days) from the date the Stockholder receives
notice of the proposed Equity Issuance to elect to purchase their Pro Rata
Portion of such Equity Issuance for the consideration and upon the terms
specified in the notice by giving written notice to the Company and stating
therein the quantity of equity interests to be so purchased.

 

(c)                                  In the event that neither the Stockholder
nor any of its Subsidiaries exercise the right set forth in Section 6.1(b) above
within the applicable period set forth therein, the Company shall have 90 days
thereafter to sell the equity interests in respect of which such pre-emptive
rights were not exercised, at a price and upon general terms not materially more
favorable to the purchasers thereof than specified in the Company’s notice to
the Stockholder (and in no event at a price less than the price specified in
such notice).  In the event that the Company has not sold the equity interests
within such 90-day period, the Company shall not thereafter issue or sell any
equity interests without first again offering the applicable Pro Rata Portion of
such securities to the Stockholder and its Subsidiaries in the manner provided
in this Section 6.1.

 

30

--------------------------------------------------------------------------------


 

ARTICLE VII

 

WAIVER OF CORPORATE OPPORTUNITIES

 

Section 7.1                                    Waiver of Corporate
Opportunities.  The Company acknowledges that the Stockholder and its Affiliates
own and/or manage other businesses, including businesses that may compete with
the Company or the other stockholders.  Except as otherwise provided in this
Agreement, without any accountability to the Company or any stockholder by
virtue of this Agreement:

 

(a)                                 the Stockholder and its Affiliates, and
their respective officers, directors, shareholders, partners, stockholders,
agents and employees (collectively, the “Corporate Opportunities Group”), shall
not in any way be prohibited or restricted from engaging or investing in,
independently or with others, any business opportunity of any type or
description;

 

(b)                                 subject to the proviso in Section 7.1(c),
the Company shall not have any right in or to such other business opportunities
of the Stockholder or any Person in the Corporate Opportunities Group or to the
income or proceeds derived therefrom; and

 

(c)                                  neither the Stockholder nor any Person in
the Corporate Opportunities Group shall be obligated to present any business
opportunity to the Company or any other stockholder, even if the opportunity is
of the character that, if presented to the Company, could be taken by the
Company, or if presented to any other stockholder, could be taken by such
stockholder; provided that with respect to any business opportunity that is
offered in writing (including by e-mail or other electronic transmission) to any
officer or director of the Company (or any of its Affiliates) who is also an
officer, director or employee of Stockholder (or any of its Affiliates) which
business opportunity is expressly offered to such individual in (and as a direct
result of) his or her capacity as a director or officer of the Company (or any
of its Affiliates), such business opportunity shall not be taken by Stockholder
(or its Affiliate) without the approval of a majority of the Independent
Directors.

 

ARTICLE VIII

 

MISCELLANEOUS

 

Section 8.1                                    Injunctive Relief.  Each party
hereto acknowledges that it would be impossible to determine the amount of
damages that would result from any breach of any of the provisions of this
Agreement and that the remedy at law for any breach, or threatened breach, of
any of such provisions would likely be inadequate and, accordingly, agrees that
the other party shall, in addition to any other rights or remedies which it may
have, be entitled to such equitable and injunctive relief as may be available
from any court of competent jurisdiction to compel specific performance of, or
restrain any party from violating, any of such provisions.  In connection with
any action or proceeding for injunctive relief, each party hereto hereby waives
the claim or defense that a remedy at law alone is adequate and agrees, to the
maximum extent permitted by law, to have each provision of this Agreement
specifically enforced against it, without the necessity of posting bond or other
security against it, and consents to the entry of

 

31

--------------------------------------------------------------------------------


 

injunctive relief against it enjoining or restraining any breach or threatened
breach of such provisions of this Agreement.

 

Section 8.2                                    Assignment.  This Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors, heirs, legal representatives and permitted assigns. 
Neither party may directly or indirectly assign any of its rights or delegate
any of its obligations under this Agreement, by operation of law or otherwise,
without the prior written consent of the other party other than (a) in
connection with a change in control of the Stockholder or to any successor of
the Company; and (b) by the Stockholder in whole or in part, to one or more of
its Subsidiaries, so long as the Stockholder remains liable for its obligations
as contained herein.  Any purported direct or indirect assignment in violation
of this Section 8.2 shall be null and void ab initio.

 

Section 8.3                                    Amendments; Waiver.  No
amendment, modification or discharge of this Agreement, and no waiver hereunder,
and no extension of time for the performance of any of the obligations
hereunder, shall be valid or binding unless set forth in writing and duly
executed by (a) the Company where enforcement of the amendment, modification,
discharge, waiver or extension is sought against the Company or (b) the
Stockholder where enforcement of the amendment, modification, discharge, waiver
or extension is sought against the Stockholder.  Any such waiver shall
constitute a waiver only with respect to the specific matter described in such
writing and shall in no way impair the rights of the party granting such waiver
in any other respect or at any other time.  The waiver by the Company or the
Stockholder of a breach of, or a default under, any of the provisions hereof, or
to exercise any right or privilege hereunder, shall not be construed as a waiver
of any other breach or default of a similar nature, or as a waiver of any of
such provisions, rights or privileges hereunder.  Except as expressly provided
in this Agreement, the rights and remedies herein provided are cumulative and
none is exclusive of any other, or of any rights or remedies that any party may
otherwise have at law or in equity.

 

Section 8.4                                    Notices.  Any notice, request,
instruction or other document to be given hereunder by any party to the others
shall be in writing and delivered personally or sent by registered or certified
mail, return receipt requested and postage prepaid, or by e-mail:

 

32

--------------------------------------------------------------------------------


 

if to the Company, to:

 

Forestar Group Inc.
6300 Bee Cave Road
Building Two, Suite 500
Austin, Texas 78746-5149
Attention: Charles D. Jehl
E-mail: chuckjehl@forestargroup.com

 

with a copy to (which shall not constitute notice):

 

Skadden, Arps, Slate, Meagher & Flom LLP
1440 New York Avenue NW
Washington, DC 20005
Attention: Jeremy D. London
E-mail: jeremy.london@skadden.com

 

if to the Stockholder, to:

 

D.R. Horton, Inc.
1361 Horton Circle
Arlington, Texas 76011
Attention: Ted I. Harbour and Thomas B. Montano
E-mail: tharbour@drhorton.com and tbmontano@drhorton.com

 

with a copy to (which shall not constitute notice):

 

Gibson, Dunn & Crutcher LLP
2100 McKinney Avenue, Suite 1100
Dallas, Texas 75201
Attention: Jeffrey A. Chapman
E-mail: jchapman@gibsondunn.com

 

or to such other Persons or addresses as may be designated in writing by the
party to receive such notice as provided above.

 

Section 8.5                                    Governing Law; Jurisdiction;
Forum; Waiver of Trial by Jury.

 

(a)                                 THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE WITHOUT REGARD TO
ANY CONFLICT-OF-LAWS RULE OR PRINCIPLE THEREOF.  Each party hereto agrees that
it shall bring any action or proceeding in respect of any claim arising out of,
or related to, this Agreement, exclusively in the Delaware Court of Chancery,
New Castle County, or solely if that court does not have jurisdiction, a federal
court sitting in the State of Delaware (the “Chosen Courts”), and solely in
connection with claims arising under this Agreement (a) irrevocably submits to
the exclusive jurisdiction of the Chosen Courts, (b) waives any objection to
laying venue in any such action or proceeding in the Chosen Courts, (c) waives
any objection that the Chosen Courts are an inconvenient forum or do not have
jurisdiction over any

 

33

--------------------------------------------------------------------------------


 

party hereto, and (d) agrees that service of process upon such party in any such
action or proceeding shall be effective if notice is given in accordance with
Section 8.4.

 

(b)                                 EACH PARTY HERETO IRREVOCABLY WAIVES ANY AND
ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF, OR RELATING
TO, THIS AGREEMENT.

 

Section 8.6                                    Interpretation.  The table of
contents and headings herein are for convenience of reference only, do not
constitute part of this Agreement and shall not be deemed to limit or otherwise
affect any of the provisions hereof.  The parties hereto have participated
jointly in the negotiation and drafting of this Agreement and, in the event that
an ambiguity or question of intent or interpretation arises, this Agreement
shall be construed as jointly drafted by the parties hereto and no presumption
or burden of proof shall arise favoring or disfavoring any party by virtue of
the authorship of any provision of this Agreement.

 

Section 8.7                                    Entire Agreement; No Other
Representations.  This Agreement and the Merger Agreement constitute the entire
agreement, and supersede all other prior and contemporaneous agreements,
understandings, undertakings, arrangements, representations and warranties, both
written and oral, among the parties with respect to the subject matter hereof.

 

Section 8.8                                    No Third-Party Beneficiaries. 
Except as explicitly provided for in Section 5.9 and Section 5.10, this
Agreement is not intended to confer upon any Person other than the parties
hereto any rights or remedies hereunder.

 

Section 8.9                                    Term and Termination.  The terms
of this Agreement shall commence and become effective immediately prior to the
Effective Time, and prior to such time this Agreement shall be of no force or
effect. This Agreement shall terminate and be of no further force or effect upon
the earliest to occur of: (i) the Merger Agreement being terminated in
accordance with its terms at any time prior to Effective Time; and (ii) the
first day on which the Stockholder’s Voting Percentage is less than 15%;
provided, however, that (i) the indemnity and contribution provisions contained
in Section 5.9 and Section 5.10 shall remain operative and in full force and
effect regardless of any termination of this Agreement after the Effective Time
and (ii) the provisions of Article V, Article VII and this Article VIII shall
survive any termination of this Agreement or any provision thereof after the
Effective Time.

 

Section 8.10                             Severability.  The provisions of this
Agreement shall be deemed severable and the invalidity or unenforceability of
any provision shall not affect the validity or enforceability of the other
provisions hereof.  If any provision of this Agreement, or the application
thereof to any Person or any circumstance, is invalid or unenforceable, (a) a
suitable and equitable provision shall be substituted therefor in order to carry
out, so far as may be valid and enforceable, the intent and purpose of such
invalid or unenforceable provision; and (b) the remainder of this Agreement and
the application of such provision to other Persons or circumstances shall not be
affected by such invalidity or unenforceability, nor shall such invalidity or
unenforceability affect the validity or enforceability of such provision, or the
application thereof, in any other jurisdiction.

 

34

--------------------------------------------------------------------------------


 

Section 8.11                             Counterparts.  This Agreement may be
executed in any number of counterparts, each such counterpart (including any
facsimile or electronic document transmission of such counterpart) being deemed
to be an original instrument, and all such counterparts shall together
constitute the same agreement.

 

35

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
by their respective authorized officers as of the date first written above.

 

 

 

Forestar Group Inc.

 

 

 

 

 

 

 

 

 

By:

/s/ Phillip J. Weber

 

 

Name:

Phillip J. Weber

 

 

Title:

Chief Executive Officer

 

 

 

 

 

 

 

 

 

D.R. Horton, Inc.

 

 

 

 

 

 

 

 

 

By:

/s/ David V. Auld

 

 

Name:

David V. Auld

 

 

Title:

Chief Executive Officer

 

--------------------------------------------------------------------------------